 

 

Case 1:20-cv-07889-JSR Document 4 Filed 10/05/20 Page 1 of 3

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)

bscully@ipcounselors.com 20 C J

Danielle 8. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Smart Study Co., Ltd.

 

7889

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE.

 

SMART STUDY CO., LTD.,
Plaintiff

V.

B+BABY STORE, DAFENG CLAIRE IMPORT AND |
EXPORT TRADING CO. LTD, DONGGUAN!
SHUANGYUAN ‘GARMENTS CO., LTD, DONGGUANG
GOLDEN BEAR TOYS CO., LTD., GIRLY STORE,
HANGZHOU DONGWANG TECHNOLOGY CO., LTD.,
HANGZHOU HANZHAO TECHNOLOGY CO., LTD.,
HANGZHOU YAOYANG TECHNOLOGY CO., LTD.,
JIAHAI (DONGGUAN) TECHNOLOGY CO., LTD.
KOCOZO OFFICIAL STORE, LIUYANG BLUEWHALE |
FIREWORKS CO., LTD., LONGGANG JING'AN PAPER !
PRODUCTS CO., LTD., LONGYOU JIZHEN B. |
COMMERCE CO., LTD., NANJING ZHAOYAN TRADE |
CO., LTD., NANNING EXCELLENT EMBROIDERY CO., |
LTD., QINGDAO FUBOYUAN ARTS & CRAFTS CO.,|
LTD., SHANGHAI ROGER INDUSTRY LIMITED!
COMPANY, SHENZHEN SSTC TECHNOLOGY CO.,
LTD., SHENZHEN TOMTOY PLASTIC ELECTRIC CO.,
LTD., SHOP5485050 STORE, XIAMEN RAINBOW GIETS |
& PACKS CO., LTD., YBE WELLTOY STORE, YIWU |
CITY MIYA GARMENT CO., LTD., YIWU HINTCAN |
TRADE COMPANY LIMITED, YIWU HODER CRAFTS |
CO., LTD., YIWU ISABELLA ARTS & CRAFTS CO., |
LTD. YIWU KAINUO GARMENT FIRM, YIWU!
LOLLIPOP-PROFESSIONAL GARMENT FACTORY, |
YIWU PARTY UNION IMP & EXP CO., LTD and YIWU |

 

CIVIL ACTION No.

[PROPOSED]
ORDER TEMPORARILY
SEALING FILE

FILED UNDER SEAL

 

 
 

 

Case 1:20-cv-07889-JSR Document 4 Filed 10/05/20 Page 2 of 3

 

RUOLIN E-COMMERCE FIRM,

Defendants

 

 

 
 

On this day, the Court considered Plaintiffs Application to Temporarily File Under Seal
and it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated
with the above-referenced action, including, but not limited to, Plaintiffs Complaint and exhibits
attached thereto and Plaintiff's ex parte application for: 1) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Financial Institutions; 3)
an order to show cause why a preliminary injunction should not issue; 4) an order authorizing
bifurcated and alternative service; and 5) an order authorizing expedited discovery and the
supporting declarations of Su Jeong Yang and Damielle S. Yamali and exhibits attached thereto

under seal for a period of one (1) week, or until further order by the Court.

 

It is also hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the
Clerk of the Court shall have authority to provide Plaintiff with certified copies of any orders

entered in this matter while under seal.

SIGNED this) day oy tin 2020, af@°F0 a.m.
QLlseeD |

USITED STATES DISTRICT JUDGE

JUDGE RAKORE

 

 
